Exhibit 10.35

 

Summary of Compensation Arrangements

Applicable to Named Executive Officers and

Non-Employee Directors of The PMI Group, Inc.

 

This summary provides information about compensatory arrangements not otherwise
provided in other exhibits.

 

1. Summary of Compensation Arrangements Applicable to Named Executive Officers

 

The Compensation Committee (the “Committee”) of the Board of Directors of The
PMI Group, Inc. (“PMI”) oversees and reviews PMI’s executive compensation
policies and programs and approves the form and amount of compensation to be
paid to PMI’s executive officers.

 

Each of the executive officers of PMI has an at-will employment relationship
with PMI and does not have an employment agreement, other than a
change-of-control employment agreement, the form of which has been filed with
the SEC.

 

Annual Compensation - Base salaries and incentive compensation

 

On February 16, 2005, the Committee approved the following annual 2005 base
salaries and 2004 bonus incentive awards for PMI’s Named Executive Officers
(which officers were determined by reference to PMI’s Proxy Statement, dated
April 23, 2004):

 

Named Executive Officer

--------------------------------------------------------------------------------

   Base Salary


--------------------------------------------------------------------------------

  

2004 Bonus

Incentive Award

--------------------------------------------------------------------------------

W. Roger Haughton
Chairman & Chief Executive Officer

   $ 800,000    $ 1,400,000

L. Stephen Smith
President & Chief Operating Office

   $ 525,000    $ 767,700

Bradley M. Shuster
President, International & Strategic Investments

   $ 400,000    $ 450,384

Victor J. Bacigalupi
Executive Vice President,
Chief Administrative Officer, General Counsel & Secretary

   $ 360,000    $ 409,440

Donald P. Lofe, Jr.
Executive Vice President & Chief Financial Officer

   $ 360,000    $ 400,000

 

The 2004 bonus incentive awards listed above were granted by the Committee
pursuant to The PMI Group, Inc. Bonus Incentive Plan, which was approved by the
shareholders in 2004, and were based upon pre-determined goals established by
the Committee. The Bonus Incentive Plan (the “Plan”) requires the Committee to
annually establish (i) a maximum award for each Named Executive Officer,
representing the maximum bonus amount that could be paid to that executive for
that performance year, and (ii) the maximum size of the performance pool under
the Plan. In no event may a participant in the Plan be allocated more than 30%
of the performance pool.

 

On February 16, 2005, the Committee established a maximum 2005 bonus incentive
award for each Named Executive Officer, set the maximum size of the 2005
performance pool at 5% of PMI’s consolidated 2005 net income, and established
two corporate factors that the Committee will consider, among other quantitative
and qualitative factors, when it establishes 2005 bonus incentive awards, if
any, to be paid to the Named Executive Officers. The two corporate factors are
consolidated net income and net income from the operations managed by PMI
Capital Corporation, a wholly-owned subsidiary of PMI, in each instance with net
income defined to exclude realized gains and losses, certain non-recurring items
and changes in accounting principles. In addition to these factors, the
Committee also established that no 2005 bonus incentive payments would be
awarded unless PMI earns a threshold consolidated return on average equity that
is at least four percentage points above the 10-year U.S. Treasury bond yield
for 2005.

 

The Committee retains the discretion to reduce or grant no bonuses regardless of
the results related to the two corporate factors. The Committee has no
discretion to grant bonuses under the Plan if PMI has no net income in the
relevant fiscal year.



--------------------------------------------------------------------------------

Long Term Incentive Awards - Stock option awards

 

Also on February 16, 2005, the Committee granted the Named Executive Officers
the following options to purchase shares of PMI common stock under the Amended
and Restated Equity Incentive Plan:

 

Named Executive Officer

--------------------------------------------------------------------------------

   2005 Stock Option Award


--------------------------------------------------------------------------------

W. Roger Haughton

   160,000 shares

L. Stephen Smith

   98,700 shares

Bradley M. Shuster

   61,100 shares

Victor J. Bacigalupi

   50,075 shares

Donald P. Lofe, Jr.

   50,075 shares

 

The stock options granted have an exercise price per share of $38.17, which was
the average of the high and low prices of PMI’s common stock on the New York
Stock Exchange on the date of grant. Each Named Executive Officer’s stock
options will vest in three equal installments on the first, second and third
anniversaries of the grant.

 

Other Benefits

 

The Named Executive Officers may participate in certain compensatory plans
sponsored by PMI for the benefit of all employees, including the Savings and
Profit-Sharing Plan and the Employee Stock Purchase Plan. They also receive
financial planning and tax return preparation assistance and an automobile
allowance that in aggregate do not exceed $50,000 for each executive.

 

2. Summary of Compensation Arrangements Applicable to Non-Employee Directors

 

Annual Retainer Fees

 

Directors who are employees of The PMI Group, Inc. (“PMI”) or its subsidiaries
do not receive additional compensation for their services as directors. Annual
retainer fees for non-employee directors are set forth in the following table.

 

    

2005 Non-Employee Director

Annual Retainer Fees

--------------------------------------------------------------------------------

Board Members

   $ 50,000

Chair of Audit Committee

   $ 15,000

Chairs of Compensation, Governance and Nominating, and Investment and Finance
Committee

   $ 7,500

Members of the Financial Guaranty Oversight Committee

   $ 60,000

 

Directors’ Deferred Compensation Plan

 

Under PMI’s Directors’ Deferred Compensation Plan, each non-employee director
may defer receipt of his or her retainer fees. The minimum permitted deferral is
$5,000. All amounts deferred are deemed to be invested in phantom shares of
PMI’s common stock. On any date, the value of each share of phantom stock equals
the fair market value of a share of PMI’s common stock, including reinvestment
of any dividends. At the time a director makes a deferral election, he or she
must also elect the time and method for payment of the deferred amounts. Phantom
shares of PMI’s common stock are paid in cash.

 

Quarterly Stock Units Grants

 

Non-employee directors also receive quarterly, automatic, non-discretionary
grants of stock units with an initial value of $21,250. The number of units
granted depends on the fair market value of PMI’s common stock on the grant
date, but each stock unit will have an initial value equal to the fair market
value of a share of common stock on the grant date. Non-employee director grants
of stock units vest on the fifth anniversary of the applicable grant date.
However, if a non-employee director terminates his or her service on the Board
due to retirement, death, disability, resignation or non-reelection to the
Board, his or her grant will vest immediately. In addition, a non-employee
director may elect to defer the pay out of his or stock units in accordance with
procedures established by the Compensation Committee.

 

Other Compensation and Benefits

 

Directors are also reimbursed for reasonable expenses incurred in attending
Board and committee meetings.

 

-2-